Order entered January 13, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00650-CV

                              SARAH BUCKLEW, Appellant

                                             V.

   THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR CIT FOR CIT HOME
                  EQUITY LOAN TRUST 2003-1, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-01018-C

                                         ORDER
       By letter dated November 27, 2019 the Court directed appellant to file an amended brief

in compliance with rule 38 of the Texas Rules of Procedure within ten days. To date, appellant

has failed to file an amended brief. Therefore, we ORDER the appeal submitted on appellant’s

November 7, 2019 brief. Appellee’s brief is due THIRTY DAYS from the date of this order.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE